DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 24 September 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 11057440 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claim 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose, suggest, or teach claims 1, 10, and 16 in particular, receiving form the child application a request for page data corresponding to the session identifier and in accordance with the request, obtaining the page data corresponding to the child application identifier in combination with other elements recited in the claims.
As the closest prior art, Peterson et al. (U.S. Patent Publication 2017/0357442) shows a client device receiving a session message in a group session in a messaging application. ([0086], lines 1-17; [0085], lines 50-56, [0088], lines 1-9; [0101], lines 1-6; [0095], lines 40-48) The session message includes an extension app identifier or child application identifier corresponding to the extension app. ([0087], lines 1-9; [0088], lines 9-20; Fig. 9A, 457) The messaging app of the client device determines the session .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cheung et al. (U.S. Patent No. 5175854) – Parent System invoking a child application in a session.
Royer et al. (U.S. Patent Publication 2002/0135612) – Integrating multiple applications.
Rosenberg (U.S. Patent Publication 2018/0181767) – Authenticating a user to exchange information from one application to another.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE H JAHNIGE whose telephone number is (571)272-8450.  The examiner can normally be reached on 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451